DETAILED ACTION

The following is a final office action is response to communications received on 02/02/2021.  Claims 1-26 are currently pending and addressed below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 
Claim 1-22, 24 & 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jang (US 2004/0106985) in view of Globerman et al. (US 2010/0131045).  Please refer to the annotated figure below in consideration of the following rejection:

    PNG
    media_image1.png
    833
    1077
    media_image1.png
    Greyscale



Regarding Claim 1, Jang discloses the invention substantially as claimed.  Jang teaches an expandable device (10) comprising: a plurality of connector sections (shown), each of the connector sections extending circumferentially about the expandable device and comprising a plurality of connector struts (28a/28b), the connector struts including generally linear struts (shown) and serpentine struts (shown), and wherein each of the generally linear struts is coupled to one of the serpentine struts at an apex (shown); and a plurality of bridge sections (shown), each of the bridge sections attached to and extending between two of the connector sections and comprising a plurality of parallel, non-branching, helical bridge members (shown), wherein at least some of the bridge members directly connect to one of the apices (Fig 12).  Further, Jang teaches wherein device comprises a strut/bridge thickness measured between a luminal surface and an abluminal surface of the respective strut.
However, Jang does not disclose wherein each connector strut and bridge member has a strut thickness between about 5 µm and about 50 µm. 
Globerman teaches a stent in the same field of endeavor.  Said stent can be used in numerous applications [0311] and comprises a fixed strut thickness [0270] between 20 µm and 60 µm (for example 30 µm, 20 µm, 15 µm, 10 µm or smaller) [0153] to enhance fast coverage of neo-intima [0164] over the stent while further reducing restenosis rates and/or improving deliverability [0031].   
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to construct the connector struts and bridge struts of the Jang device to have a strut thickness of about 5 µm and about 50 µm, as 
Regarding Claims 2 & 15, the combination (Jang) teaches wherein at least some of the bridge members individually connect to a corresponding connector section at a location that is offset from a centerline of the one of the apices to which the respective bridge member connects (Fig 12).  
Regarding Claims 3 & 16, the combination (Jang) teaches wherein for each pair of generally linear struts and serpentine struts connected by one of the apices, at least a portion of the serpentine strut is parallel to at least a portion of the generally linear strut (Fig 12).  
Regarding Claims 4, 5 & 18, the combination (Jang) teaches wherein a first one of the bridge sections comprises first bridge members (shown) winding in a first helical direction about an axis of the expandable device and a second one of the bridge sections comprises second bridge members (shown) winding in a second helical direction about the axis of the expandable device, the first helical direction being the same as the second helical direction (Fig 12); and/or wherein the first helical direction being opposite the second helical direction (Fig 12).  
Regarding Claim 6, the combination (Jang) teaches wherein each of the apices is coupled to one of the bridge members (Fig 12). 
Regarding Claim 7, the combination (Jang) teaches wherein some of the apices are not coupled to any of the bridge members.  Although not illustrated in Fig 12, [0204] teaches wherein the ratio of expansion struts (28) to connecting struts (38) can be 
Regarding Claims 8 & 19, the combination (Jang) teaches wherein at least a portion of each of the generally linear struts of a connector section are parallel to each other.  
Regarding Claims 9 & 20, the combination (Jang) teaches wherein at least a portion of each of the serpentine struts of a connector section are parallel to each other.  
Regarding Claim 10, the combination (Jang) teaches wherein the device further comprises anchor sections (shown) at longitudinal ends of the expandable device, each of the anchor sections comprising a plurality of closed cells (shown).  
Regarding Claim 11, the combination (Jang) teaches wherein the expandable device is a mesh (Fig 12).  
Regarding Claim 12, only the product will be examined. (Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process (In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)); see MPEP 2113).  To the extent that the process steps further define the structure of the device, they have been considered.  In the instant case, none of the process steps recited in claim 12 further define or add any 
Regarding Claim 13, the combination (Jang) teaches wherein the mesh is non-braided.  
Regarding Claim 14, the combination (Jang) teaches the device as set forth in the rejection of claims 1 & 11.  Further the combination teaches a device fully capable of treating an aneurysm, wherein adjacent connector struts are coupled at their respective ends at an apex (shown), -3-Application No. 16/288,894Attorney Docket No. C00013304.USO1DIVwherein (a) a first end of each of the generally linear struts is coupled to one of the curved struts at one of the apices, and (b) a second end of each of the generally linear struts is coupled to another one of the curved struts at another one of the apices (Fig 12); wherein the helical bridge struts (shown) are directly coupled to one of the apices, and wherein the connector sections and bridge sections together define a monolithic, self- expanding mesh structure (Fig 12).
Regarding Claim 17, the combination (Jang) teaches wherein the curved struts (annotated as serpentine struts) are S-shaped.
Regarding Claims 21 & 25, the combination (Jang) teaches wherein the strut thickness is between about 15 µm and about 20 µm and the bridge thickness is between about 15 µm and about 20 µm (Globerman [0153]).
Regarding Claim 22, the combination (Jang) teaches wherein the connector struts and the bridge members comprise a monolithic structure (Fig 12).
Regarding Claim 24, the combination (Jang) teaches wherein all of the bridge members wind in the same helical direction about an axis of the expandable device.  .
Claims 1, 22-24 & 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Casey (US 8,128,679) in view of Globerman et al. (US 2010/0131045).  Please refer to the annotated figure below in consideration of the following rejection:

    PNG
    media_image2.png
    1107
    990
    media_image2.png
    Greyscale


Regarding Claims 1, 22-24 & 26, Casey discloses the invention substantially as claimed.  Casey teaches an expandable device (Fig 6) comprising:
a plurality of first strut sections (shown), each of the first strut sections extending circumferentially about the expandable device and comprising a plurality of first struts, the first struts including generally linear struts (shown in blue) and serpentine struts (shown in red) and each having a first strut measured between a luminal surface and an abluminal surface of the respective first strut, and wherein each of the generally linear struts is coupled to one of the serpentine struts at an apex (shown); and
a plurality of second strut sections (shown), each of the second strut sections attached to and extending between two of the first strut sections (Fig 6) and comprising a plurality of parallel, non-branching, helical second struts (shown in green), wherein at least some of the second struts directly connect to one of the apices, each of the second struts has a second strut thickness measured between a luminal surface and an abluminal surface of the respective second strut, each of the second struts spans a distance of about 3 to about 54 apices (as shown) between the terminal ends of the second strut, and the second struts have the same helical winding direction (Fig 6 shows the struts having the same winding direction within the 2nd strut section), wherein the expandable device comprises a monolithic structure (Fig 6).
However, Casey does not disclose wherein each of the first and second struts has a strut thickness between about 5 µm and about 50 µm. 
Globerman teaches a stent in the same field of endeavor.  Said stent can be used in numerous applications [0311] and comprises a fixed strut thickness [0270] between 20 µm and 60 µm (for example 30 µm, 20 µm, 15 µm, 10 µm or smaller) [0153] 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to construct the first and second struts of the Casey device to have a strut thickness of about 5 µm and about 50 µm, as taught by Globerman in order to enhance fast coverage of neo-intima over the stent while further reducing restenosis rates and/or improving deliverability.   

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on 571-270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN A DUKERT/Primary Examiner, Art Unit 3774